The excerpt from the charge of the court complained of in ground 3 of the motion, to wit: "It is not negligence, as a matter of law, for one not aware of the approach of a train, to fail to stop, look or listen before attempting to cross a railroad track, and the failure to do so would not, as a matter of law, constitute negligence per se," stated a correct principle of law and I do not think it tended to confuse and mislead the jury, as contended by the plaintiff in error, and as held in the majority opinion. The excerpt complained of in ground 4 of the motion may have been confusing and misleading to the jury, and for this reason I concur in the judgment of reversal.